Citation Nr: 0639188	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-07 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for a left hip fracture and 
depression secondary thereto.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from May 1969 to February 
1973.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO).   

In October 2006, the veteran testified in support of his 
claim before the Board at the RO.  The Board now REMANDS this 
claim to the RO via the Appeals Management Center (AMC), in 
Washington, D.C. 


REMAND

The veteran claims entitlement to compensation under the 
provisions of Title 38, United States Code, Section 1151, for 
a left hip fracture and depression secondary thereto.  
Additional action is necessary before the Board decides this 
claim.

The veteran specifically asserts that, in September 2001, he 
underwent neck surgery at a VA facility for the purpose of 
relieving pressure on his spine.  Allegedly, without his 
knowledge or consent, during such surgery, the surgeon took 
bone from the veteran's left hip and placed it in his neck.  
Thereafter, while he was recovering in the hospital, he 
fractured his left hip, which he believes had become weak 
from the bone graph.  This fracture necessitated additional 
treatment, after which the hip became infected.  Allegedly, 
since this hospitalization, the veteran has experienced 
intense left hip pain, tingling and numbness in his left leg, 
has begun to limp, and has developed extensive osteoporosis 
and depression.  

The veteran has submitted medical evidence establishing that 
he underwent the surgery, as alleged, later fractured his 
left hip and now receives treatment for left hip and 
psychiatric complaints.  To date, however, VA has not 
afforded the veteran a VA examination, during which an 
examiner can address whether the veteran has left hip and/or 
psychiatric damage secondary to the September 2001 VA 
inpatient treatment.  

In light of this fact, this case is REMANDED for the 
following action:

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination in 
support of his claim for compensation 
under 38 U.S.C.A. § 1151.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review. 
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a. Opine whether the veteran 
suffered an injury or 
aggravation of an injury as the 
result of the September 2001 VA 
inpatient treatment and, if so, 
whether such injury or 
aggravation caused additional 
disability;

b. If the veteran has 
additional disability, opine 
whether the proximate cause of 
such disability was 
carelessness, negligence, lack 
of proper skill, error in 
judgment, or similar instance 
of fault on VA's part in 
furnishing the treatment, or an 
event that was not reasonably 
foreseeable; and

c. Provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.

2.  Thereafter, readjudicate the 
veteran's claim based on all of the 
evidence of record.  If the claim is 
denied, provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
this claim.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the claim the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



